Citation Nr: 0835312	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for retropatellar pain syndrome, left knee.

2.  Entitlement to a compensable initial disability rating 
for retropatellar pain syndrome, right knee.

3.  Entitlement to a compensable initial disability rating 
for plantar fasciitis, left foot.

4.  Entitlement to a compensable initial disability rating 
for plantar fasciitis, right foot.

5.  Entitlement to service connection for back pain due to 
thoracolumbar scoliosis.

6.  Entitlement to service connection for polycystic ovarian 
syndrome (PCOS) with infertility and hirsutism.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has active service from October 2003 to September 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable disability 
rating for retropatellar pain syndrome of the left knee, 
retropatellar pain syndrome of the right knee, plantar 
fasciitis of the left foot, and plantar fasciitis of the 
right foot.  The March 2006 rating decision also denied the 
veteran's claim of entitlement to service connection for back 
pain due to thoracolumbar scoliosis and PCOS with infertility 
and hirsutism.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

The issues of entitlement to a compensable initial disability 
rating for retropatellar pain syndrome of the left knee, 
retropatellar pain syndrome of the right knee, plantar 
fasciitis of the left foot, and plantar fasciitis of the 
right foot, and entitlement to service connection for back 
pain due to thoracolumbar scoliosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's PCOS with infertility and hirsutism existed 
prior to her entry into service and did not permanently 
worsen during her period of active service.


CONCLUSION OF LAW

PCOS with infertility and hirsutism clearly and unmistakably 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 CFR §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:         (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In November 2005, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide her claim.  
She was informed that VA would attempt to review her claim 
and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision as to the veteran's claim of 
entitlement to service connection for PCOS with infertility 
and hirsutism because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in January 2006, 
and a specific opinion as to her claim of entitlement to 
service connection for PCOS with infertility and hirsutism 
was obtained.  

In this case, as to the issue of entitlement to service 
connection for PCOS with infertility and hirsutism, the 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for PCOS with Infertility and Hirsutism

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within one year following active service.  The veteran's PCOS 
with infertility and hirsutism, however, is not a disability 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.      § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  A mere transient flare-up during 
service of a pre-existing disorder does not, in the absence 
of evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, "[t]he 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The veteran asserts that her PCOS with infertility and 
hirsutism is related to her period of active service.  In 
testimony before the Board given in December 2007, the 
veteran contends that, prior to service; she never became 
aware of or had any problems with her body and never had to 
go to a doctor.  It appears that the veteran has asserted 
that because she was not aware that she had a gynecological 
condition or abnormality of the endocrine system prior to 
service, and PCOS with infertility and hirsutism was 
diagnosed and treated during service, that the condition is 
related to service.  The veteran has not asserted that she 
experienced an increase in severity of the symptomology of 
PCOS with infertility and hirsutism during service.       

Record of the veteran's June 2003 examination conducted for 
the purpose of entry into service is silent for any condition 
related to the veteran's reproductive or endocrine system.  
The veteran reported that she had never been treated for a 
gynecological condition, experienced a change in menstrual 
pattern, or had any abnormal Pap smear tests.  The veteran 
reported that she was taking oral contraceptives at the time 
of the examination.  

As there is no evidence of any defect, infirmity, or disorder 
indicated in the veteran's service treatment records upon 
entry, a pre-existing condition is not indicated, and the 
veteran is entitled to a presumption of soundness.  38 
U.S.C.A.    § 1111 (West 2002).

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

The veteran's service treatment records contain evidence of 
treatment for PCOS with infertility and hirsutism.  The first 
record indicating a complaint related to the veteran's 
reproductive or endocrine system is dated December 2003.  At 
that time the veteran requested oral contraceptives to 
regulate her menses.  A record of treatment that appears to 
be dated in January 2003, and should be dated in January 
2004, indicates that the veteran reported a history of 
ovarian cysts.

Record of treatment dated in May 2004 indicates that the 
veteran sought medical treatment as to a possible cyst on her 
ovaries or in her stomach.  At that time the veteran reported 
that she had irregular menses that began in 1999, and that 
she had an abnormal Pap smear test in 2002.  

Record of treatment dated in August 2004 indicates that the 
veteran requested a referral to a specialist for infertility.  
At that time, the veteran reported a history of intermittent 
ovarian cysts three years prior.  The veteran reported that 
her hormone levels had been tested in May 2004 for hirsutism 
that she had experienced since high school.  At the time of 
the August 2004 treatment, the veteran was diagnosed with 
infertility and elevated testosterone levels, and was 
referred to a specialist for an infertility consultation.

An additional record of treatment dated in August 2004 
indicates that the veteran reported that she experienced 
menarche at age seventeen.  The veteran reported a history of 
amenorrhea and ovarian cysts during 2000 and 2001 that were 
resolved with oral contraceptives in 2002.  

At the time of the infertility consultation, dated in 
November 2004, the veteran reported that she had been trying 
to conceive for the past year.  The veteran reported that she 
experienced menarche at age twenty and had a history of very 
irregular menses that were regulated with oral 
contraceptives.  The veteran reported that she experienced 
the onset of hirsutism two and one-half years prior.  At the 
time of the November 2004 consultation, the veteran was 
diagnosed with PCOS with infertility and hirsutism, but 
without full-blown metabolic syndrome. 

Record of the veteran's February 2005 examination, conducted 
for the purpose of a Medical Board to ascertain if the 
veteran fit the retention standards to continue active 
service, contains notations as to the veteran's PCOS with 
infertility and hirsutism.  The examiner listed the condition 
and stated that the veteran was evaluated by the 
endocrinology department and was placed on a prescription 
medication for infertility.  The examiner noted the veteran's 
history of abnormal menses regulated by oral contraceptives.   

On VA examination in January 2006, the veteran reported that 
she had been evaluated by a gynecologist and an 
endocrinologist for primary infertility during service.  She 
reported that she experienced irregular menses regulated by 
oral contraceptives subsequent to menarche at age sixteen.  
The veteran reported current lower quadrant pelvic pain, 
bilaterally, greater on the left side than the right side.  
The veteran reported that her sisters have a history of 
irregular menses and delayed fertility.  The veteran reported 
that she has a history of normal Pap smear tests.  The 
examiner opined that because the veteran's menses were not 
regular without oral contraceptives and because the veteran 
had a family history of irregular menses and delayed 
fertility, that the veteran's PCOS and pelvic pain probably 
secondary to polycystic ovaries existed prior to service.  

As discussed above, the veteran's service treatment records 
indicate that the veteran had a history of ovarian cysts and 
hirsutism.  Thus, the Board finds that the examiner's January 
2006 opinion, combined with the veteran's reports of a pre-
service history of ovarian cysts, irregular menses, and 
hirsutism, given on a number of occasions while receiving 
medical treatment, is clear and unmistakable evidence that 
the condition with which she was diagnosed during service, 
PCOS with infertility and hirsutism, existed prior to 
service. 

Having determined that the presumption of soundness in this 
case has been rebutted, the remaining question before the 
Board is whether the veteran's PCOS with infertility and 
hirsutism was aggravated as a result of her active service.

The veteran's service treatment records indicate only that 
the symptomology the veteran reported experiencing for a 
number of years prior to service had not resolved, and that 
she was diagnosed with PCOS with infertility and hirsutism.  
The veteran's service treatment records do not indicate that 
her symptoms increased or that the veteran experienced 
additional symptoms related to her condition during service.  
As the veteran's service treatment records indicate that the 
veteran reported experiencing symptomology of PCOS with 
infertility and hirsutism prior to entry to service, and that 
she was diagnosed with and treated in service for same, there 
is no indication that the veteran's symptomology of PCOS with 
infertility and hirsutism increased in severity beyond the 
natural progression, or were aggravated by service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran contends that her PCOS with infertility and 
hirsutism is related to service.  However, as a layperson, 
the veteran is not competent to give a medical opinion or 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  While the veteran can describe 
symptoms (including worsening of symptoms), she lacks the 
medical competence to relate those symptoms to a particular 
circumstance, such as service.  Moreover, the veteran's 
testimony is of limited value, as her credibility is limited.  
While the veteran offered testimony as to her condition 
before the Board in December 2007 that she never became aware 
of or had any problems with her body and never had to go to a 
doctor, the evidence of record shows that the veteran 
herself, while receiving medical treatment, reported a 
history of ovarian cysts, irregular menses, and the 
prescription of oral contraceptives prior to service.  The 
veteran did not report these conditions at the time of her 
June 2003 examination upon entry into service, or at the time 
of her January 2006 VA examination.

In sum, the Board finds that the credible evidence shows 
clearly and unmistakably that the veteran's PCOS with 
infertility and hirsutism existed prior to service.  The 
Board further finds that the evidence shows that the pre-
existing PCOS with infertility and hirsutism, while diagnosed 
and treated during service, did not increase in severity 
beyond its natural progression during service and thus was 
not aggravated by her service.  Thus, the presumption of 
soundness is rebutted.  See Wagner, 370 F. 3d 1089.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PCOS with infertility and hirsutism, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 


ORDER

Service connection for PCOS with infertility and hirsutism is 
denied.




REMAND

Additional development is needed prior to further disposition 
of the claims.

As discussed above, VA is required to notify claimants of 
what they must do to substantiate their claims.  Here, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  On remand, the veteran should be so 
notified.

The veteran filed her claims for compensable initial 
disability ratings for retropatellar pain syndrome of the 
left knee, retropatellar pain syndrome of the right knee, 
plantar fasciitis of the left foot, and plantar fasciitis of 
the right foot, and service connection for back pain due to 
thoracolumbar scoliosis in November 2005.

In support of her claim, the veteran appeared before the 
Board in December 2007 to offer testimony.  At that time, the 
veteran described post-service treatment received at the VA 
medical facility in North Little Rock, Arkansas as to her 
knees, feet, and back.  Specifically, the veteran stated that 
she had received treatment for her knees as recently as 
November 2007, and treatment for her feet in 2007.  The 
veteran stated that she had received emergency treatment at 
the VA medical facility in North Little Rock, Arkansas for 
her back.  However, the veteran's post-service treatment 
records as to her veteran's knees, feet, and back are not 
associated with the claims file.

Because VA is on notice that there are additional records 
that may be applicable to the veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran was last afforded a VA examination as to her 
knees and feet in December 2005.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995). When 
available evidence is too old for an adequate evaluation of 
the veteran's current conditions as to her knees and feet, 
VA's duty to assist includes providing a new examination. 
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated, by her statements as to recent 
medication, therapy, and treatment, that her knee and foot 
conditions have worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's conditions, a new examination is in 
order to ascertain the current severity of the veteran's 
retropatellar pain syndrome of both knees and plantar 
fasciitis of both feet.

Further, the veteran was last afforded a VA examination as to 
her back in December 2005.  At that time, the examiner did 
not opine as to whether the veteran's back pain due to 
thoracolumbar scoliosis was aggravated by service.  Because 
service connection may not be granted for a congenital or 
developmental defect, and only the degree to which the 
condition increased in severity, or was aggravated, during 
service, is considered by the Board, an opinion regarding 
such is required.  38 C.F.R. § 3.303(c) (2007).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice that satisfies the requirements 
of Dingess and notifies the veteran of 
the type of evidence necessary to 
establish a disability rating or 
effective date for the disabilities on 
appeal.

2.  Obtain and associate with the 
claims file, the veteran's post-service 
treatment records at the VA medical 
facility in North Little Rock, 
Arkansas, dated from September 2005 to 
the present.  If a negative response if 
received, the veteran's claim file 
should be documented to reflect same.

3.  After the veteran's post-service 
treatment records described above have 
been associated with the claims file, 
schedule the veteran for an examination 
by an appropriate specialist.  The 
examination should determine the current 
severity of veteran's service-connected 
retropatellar pain syndrome of both knees 
and plantar fasciitis of both feet.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated tests, including x-rays, should 
be conducted.  A complete rationale for 
any findings and opinions expressed 
should be included in the examination 
report.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected retropatellar pain 
syndrome of both knees, and plantar 
fasciitis of both feet.

In addition, the examiner should 
specifically opine as to whether the 
veteran's back disorder, characterized as 
pain due to thoracolumbar scoliosis, 
constitutes a congenital or developmental 
defect.  If the examiner finds that it 
constitutes a congenital or developmental 
defect, he/she must indicate if such 
defect was subject to a superimposed 
injury or disease during active service.  
As well, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's back defect or 
disorder is related to or has been 
aggravated by the service-connected 
retropatellar pain syndrome of both knees 
or plantar fasciitis of both feet.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the claims for compensable 
initial disability ratings for 
retropatellar pain syndrome of the left 
knee, retropatellar pain syndrome of 
the right knee, plantar fasciitis of 
the left foot, and plantar fasciitis of 
the right foot, and service connection 
for back pain due to thoracolumbar 
scoliosis.  The RO/AMC should consider 
any additional evidence of record 
received following the October 2006 
Statement of the Case.  If the decision 
remains adverse to the veteran, issue 
the veteran and her representative a 
Supplemental Statement of the Case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


